Citation Nr: 0814287	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Hartford, Connecticut, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this issue in May 2007 for adjudicative 
action.  The RO continued to deny the claim, and the case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Service connection has been established for cold injury 
residuals of the left lower extremity, evaluated as 
30 percent disabling; cold injury residuals of the right 
lower extremity, evaluated as 30 percent disabling; bilateral 
hearing loss, evaluated as 20 percent disabling; cold injury 
residuals of the right upper extremity, evaluated as 
10 percent disabling; cold injury residuals of the left upper 
extremity, evaluated as 10 percent disabling; and tinnitus, 
evaluated as 10 percent disabling.  The veteran's combined 
service-connected disability rating is 80 percent.

2.  The objective evidence of record fails to demonstrate 
that the veteran's service-connected disabilities are so 
severe as to combine to preclude all forms of substantially 
gainful employment consistent with his education and 
occupational background.




CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a claim for increase, such as a claim for a TDIU, section 
5103(a) requires that the Secretary (1) notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

It must be noted that a claim for entitlement to a TDIU is 
different than a regular claim for increase in that no 
Diagnostic Code is applied.  Rather, it must be determined if 
the veteran meets the schedular criteria for a TDIU and then 
whether the evidence shows that the veteran is unable to 
secure or follow substantially gainful employment.  The 
veteran was sent a notification letter in February 2005, 
which was before initial consideration of the claim, which 
informed him of the criteria needed for a TDIU.  
Additionally, it is clear that the veteran has actual 
knowledge of the criteria needed to establish this benefit, 
as he has stated that his service-connected disabilities 
prevent him from working.  The veteran has been given proper 
notice.

The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA has obtained VA 
treatment records and private medical records, and records 
relied on in awarding the veteran Social Security benefits 
and workman's compensation benefits.  VA did not provide him 
with an examination in connection with the claim for a TDIU, 
and the Board does not find that an examination was 
necessary.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, a claim for a TDIU does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2007).  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  TDIU 

The veteran asserts that he cannot work due to his service-
connected disabilities.  In the VA Form 21-8940, Veteran's 
Application for Increased Compensation Based Upon 
Unemployability, he stated that he became too disabled to 
work as of November 29, 2004, due to his hearing loss and his 
left and right foot disabilities.  The veteran indicated he 
had completed high school and had worked for himself.  It 
seems as though he did not include his former employer where 
he worked as a facility engineer at an airport.  He was asked 
whether he left his last job because of his disability, and 
he responded yes.  He also stated he had not tried to obtain 
employment since he had become too disabled to work.  In the 
"Remarks" section of the he stated he could no longer work 
as a facility engineer because of his residuals of frostbite 
to his lower extremities.  

Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  Total ratings are authorized for any disability 
or combination of disabilities for which the Schedule for 
Rating Disabilities prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2007) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Court has found that substantially gainful employment means 
work which is more than marginal and permits the individual 
to earn a "living wage."  The ability to work sporadically 
or obtain marginal employment is not substantially gainful 
employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  

Service connection has been established for cold injury 
residuals of the left lower extremity, evaluated as 
30 percent disabling; cold injury residuals of the right 
lower extremity, evaluated as 30 percent disabling; bilateral 
hearing loss, evaluated as 20 percent disabling; cold injury 
residuals of the right upper extremity, evaluated as 
10 percent disabling; cold injury residuals of the left upper 
extremity, evaluated as 10 percent disabling; and tinnitus, 
evaluated as 10 percent disabling.  The veteran's combined 
service-connected disability rating is 80 percent.  He meets 
the threshold schedular requirements for consideration of 
individual unemployability under 38 C.F.R. § 4.16(a).  
However, after having carefully reviewed the evidence of 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  The reasons follow.

Prior to the veteran's claim for entitlement to a TDIU, 
received in December 2004, he had reported consistently that 
he was retired.  VA clinical records dated from 1999 to 2005 
show reports that the veteran last worked as a facility 
engineer and was now retired.  At a June 2004 hearing before 
a Decision Review Officer, the veteran stated he was retired.  

There are private medical records, dated in 1993 and 1994 
(which is when the veteran last worked), that show the 
veteran had multiple disabilities at that time, none of which 
included his service-connected disabilities.  For example, 
the veteran had sustained an injury to his left arm in March 
1993.  In a January 1994 letter from a private physician, he 
stated it had been determined that the veteran had sustained 
a ruptured biceps tendon and developed a traumatic 
tenosynovitis and concomitant flexor tendinitis of the medial 
epicondylar area.  By January 1994, the veteran's left arm 
was not completely healed, and the private physician 
determined the veteran had a permanent partial disability of 
the left upper extremity of 10 percent and of the left middle 
finger of 10 percent.  In April 1994, the veteran underwent a 
cardiac catheterization, which showed severe triple vessel 
coronary artery disease, and it was recommended that the 
veteran undergo coronary bypass surgery "at the earliest 
possible time."  He underwent quadruple coronary bypass 
grafting later that month.

A September 1994 private medical record shows that the 
veteran reported he last worked in April 1994 as a facility 
engineer at the airport.  The examiner stated, "He worked 
there for about eight and one-half years and happened to quit 
working because he had a bypass surgery."  He noted, 
"According to [the veteran], he cannot work mainly because 
of his physical disabilities."  While it could be argued 
that the physical disabilities could include the service-
connected disabilities, the veteran was not reporting the 
physical problems associated with his service-connected 
disabilities.  At the time of the September 1994 examination, 
he reported having a problem with his lower back and weakness 
in his left arm (both not service connected).  He reported 
chest pains and having undergone bypass surgery (both not 
service connected).  He also reported a history of colon 
cancer, which had been removed in 1990 (not service 
connected).  He complained of "a lot of physical limitations 
in the sense that he cannot do any lifting or bending, and 
that he has to walk slowly."  The veteran stated he had 
numbness in his left lower extremity.

While some of these physical symptoms could be attributable 
to the now service-connected disabilities (the veteran was 
not service connected for any disabilities prior to 1995), a 
November 1994 private physical examination showed normal 
findings regarding the lower extremities.  A physician made 
the following summary of the veteran's physical examination:

We have a history of a man with a number 
of different medical problems.  He has 
low back pain but the range of motion of 
the lumbar spine is normal except for 
some decrease in tilting.  The 
neurological examination in the lower 
extremities is normal.  As far as the 
left arm is concerned, he appears to have 
lateral epicondylitis.  There is a 
decrease in left hand grip strength but 
fine function would appear to be entirely 
normal.  There does not appear to be any 
compromise of the function of the fingers 
in the left hand.

Essentially, the Board finds the veteran's allegation of 
having stopped working in 1994 due to his service-connected 
disabilities to be not credible.  Further supporting this 
finding are numerous VA clinical records, dated from 1995 to 
2004, where the veteran is not complaining of symptoms 
associated with his service-connected disabilities.  He has a 
rather long medical history involving coronary artery disease 
with heart surgery, colon cancer, diabetes mellitus, peptic 
ulcer disease, and other disabilities.  Further, in an August 
2004 VA clinical record, the veteran reported a history of 
back surgery in the past and noted he had been "doing heavy 
work around the house for the past few weeks."  He was 
lifting wood and felt acute pain in the lumbar area.  He 
denied any leg weakness.  The VA examiner diagnosed subacute 
low back strain.  Additionally, a September 2004 VA record 
shows that the veteran had beautified his farm for a large 
wedding he was having for his son at that location.  It was 
noted that the veteran had been "highly active since 
retiring in '90 with antiques, refinishing furniture."  This 
record showed that the veteran reported he was building 
"stone walls, patios, driveways, etc." for his son's 
wedding.  He stated that the pain he was experiencing began 
after he stopped all this work.  The description in these 
clinical records do not show a man who cannot work due to 
service-connected disabilities or a man who is complaining of 
symptoms associated with his service-connected disabilities.  
Again, these treatment records show complaints of back pain 
and other physical complaints that do not involve his 
service-connected disabilities.  Regardless, they show a man 
who can obtain and sustain gainful employment, as he is 
capable of refinishing furniture (sedentary work) and 
building "stone walls, patios, driveways, etc." (manual 
labor).  

The record reflects that the veteran was hospitalized in 2005 
for his heart, and had to undergo another coronary bypass 
graft times two.  

The Court has stated that for a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the veteran's case outside 
the norm of a veteran with the same combined disability 
evaluation.   See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  In that case, the Court noted that the appellant had 
a combined evaluation of 80 percent and that the Board's 
denial of a total rating for compensation based upon 
individual unemployability was plausible because there were 
no circumstances in the record that placed the veteran in a 
different category than other veterans so rated.  Id. citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 52-53 (1990).  Here, 
the Board does not doubt that the service-connected 
disabilities, which combine to an 80 percent evaluation, 
cause the veteran some occupational impairment; however, 
there is a lack of evidence showing that there are 
circumstances that place him in a different category to 
warrant entitlement to a TDIU.  The medical records in the 
claims file fail to show that it is these disabilities that 
solely cause his inability to work.  The numerous VA 
treatment records in the claims file do not show recurring 
complaints or treatment for the service-connected 
disabilities; rather, they show recurring treatment for non-
service-connected disabilities. 

In sum, based on the evidence of record, the Board finds that 
the veteran's inability to secure and follow a substantially 
gainful occupation, if such inability exists, is not due 
solely to his service-connected disabilities.  The evidence 
suggests that although his service-connected disabilities 
pose impairment to his employability, any inability to hold a 
job has been in large part due to non-service-connected 
disabilities.  Given that the service-connected disabilities 
do not preclude him from substantially gainful employment, 
the Board finds that the preponderance of the evidence is 
against the claim for a TDIU, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a TDIU is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


